UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7464


GREGORY CHARLES KRUG,

                Petitioner - Appellant,

          v.

JOHN R. OWEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cv-02323-CMC)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Charles Krug, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory Charles Krug, a federal prisoner, appeals the

district     court’s   order      accepting    the   recommendation     of    the

magistrate    judge    and   dismissing       without   prejudice    Krug’s    28

U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                     We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                Krug v.

Owen, No. 3:11-cv-02323-CMC (D.S.C. Oct. 21, 2011).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials    before   the    court    and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2